 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1588 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Expressing the sense of the House of Representatives on the importance of the full implementation of the Comprehensive Peace Agreement to help ensure peace and stability in Sudan during and after mandated referenda. 
 
 
Whereas Sudan stands at a crossroads, in the final phase of what could be a historic transition from civil war to peace, and Sudan’s full implementation of the Comprehensive Peace Agreement (CPA) in this next year will determine the future of this centrally important country in Africa and the stability of the region; 
Whereas January 2010 marked the fifth anniversary of the signing of the CPA which ended more than 20 years of civil war between northern and southern Sudan, fueled by northern persecution of populations in the south, that resulted in the deaths of more than 2,000,000 people and the displacement of over 4,000,000 people in southern Sudan; 
Whereas the CPA committed the northern-dominated National Congress Party (NCP) and the southern-dominated Sudan People's Liberation Movement/Army (SPLM/A), to assume joint governing responsibility during a six-year Interim Period ending in July 2011; 
Whereas Sudan’s April 2010 elections did not meet international standards due to widespread and continuing violations of political rights, irregularities in voter registration, significant logistical and procedural shortcomings, intimidation and violence in some localities, and the continuing conflict in Darfur which prevented full campaigning and voter participation; 
Whereas the conflict in Darfur remains unresolved, with over 300,000 people killed and over 2,000,000 people still displaced in a highly unstable security situation perpetrated largely by the government in Khartoum; 
Whereas since 1999, the United States Department of State has designated Sudan as a country of particular concern for its systematic, ongoing, and egregious violations of religious freedom or belief and related human rights, as recommended by the United States Commission on International Religious Freedom, and despite progress made via the CPA on religious freedom issues, there are still reports of abuses; 
Whereas at the end of the CPA in January 2011, the agreement requires referenda on self-determination for southern Sudan and on whether Abyei will remain in the north or join the south; 
Whereas following the Interim Period, popular consultations in Southern Kordofan State and Blue Nile State are to be held to determine the governance arrangements in those two states; 
Whereas it is essential that the referenda and accompanying popular consultations are held on time, that they are free, fair, and credible, and that if the outcome of the southern Sudan referendum is independence, two stable and viable democratic states result; 
Whereas the Government of Southern Sudan faces post-conflict reconstruction challenges including establishing democratic, responsive, and transparent governance, addressing human resources and capacity-building needs, strengthening and reforming the judiciary and security forces to address communal and inter-ethnic violence, professionalizing the police and security forces, developing basic infrastructure, natural resources and the economy; providing basic services including water, education, health care and social services, and establishing cooperative and transparent wealth-sharing mechanisms; 
Whereas in August 2009, the NCP and SPLM signed a bilateral agreement to address and implement many of the CPA’s outstanding provisions, but since that time the NCP has consistently delayed and reneged on its CPA commitments, thereby increasing tension and distrust between northern and southern Sudan and endangering the CPA by infringing on the freedom of speech, assembly, and association of candidates, political party activists, and journalists during and after the election process, including censoring the media and arresting political party leaders; 
Whereas the NCP continues to restrict and disrupt United Nations peacekeeping, humanitarian operations, and human rights organizations in Darfur; 
Whereas the United States played a central role in negotiations that led to the CPA, is a guarantor of that peace agreement, and continues to play a leading role bilaterally and multilaterally to bring about a just and lasting peace in Sudan; 
Whereas Secretary of State Hillary Rodham Clinton stated in October 2009 that the Comprehensive Peace Agreement between the North and South will be a flashpoint for renewed conflict if not fully implemented through viable national elections, a referendum on self-determination for the South, resolution of the border disputes, and the willingness of the respective parties to live up to their agreements; and 
Whereas sustained pressure and engagement from the international community in support of the CPA, including the upcoming referenda, is essential to bring about sustainable peace in Sudan: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the United States Government should— 
(1)work with appropriate Sudanese parties and responsible regional and international partners to— 
(A)build consensus on the steps needed to implement the Comprehensive Peace Agreement (CPA), including the upcoming referenda, and promote stability throughout Sudan; 
(B)correct serious and systemic problems in the election process to ensure that they do not reoccur during the referenda campaign and voting processes, including irregularities in voter registration, logistical and procedural challenges, poor voter education, human rights infringements, intimidation, and violence; and 
(C)ensure that the National Congress Party (NCP) and the Sudan People's Liberation Movement (SPLM) implement procedures whereby the referenda occur as scheduled, including appointing competent and credible members to all referenda commissions and providing technical assistance to and funding for the commissions; 
(2)work with the United Nations Mission in Sudan (UNMIS) to ensure security during and after the referenda campaign and voting processes, which will require a robust monitoring and protection presence in areas prone to conflict; 
(3)take concrete steps through the contribution of targeted resources and technical expertise to— 
(A)ensure international monitoring and observation of registration and polling to guarantee a secure environment for individual registration and voting, and to prevent voter intimidation or fraud occurring during these critical phases of the referenda; 
(B)ensure that the Government of National Unity (GNU), as required by the CPA, provides adequate funding at predetermined levels and timelines for the registration and polling periods, given the need to ensure that those who register are able to access polling stations on voting day;  
(C)ensure that responsible nations commit adequate resources and technical expertise to support the referenda and voter education programs in southern Sudan, Abyei, and other areas where people will vote in the referenda to promote understanding of the nature, importance of participation, consequences of the referenda process; and 
(D)support the popular consultation processes in Southern Kordofan State and Blue Nile State, including through provision of technical assistance and support for public education; 
(4)work with appropriate Sudanese parties and responsible regional and international partners to ensure— 
(A)the right of return of Sudanese refugees and displaced persons, including Darfuris and southerners, by providing assistance and safe passage to all such persons; and 
(B)that the citizenship rights of southerners in the north and northerners in the south are respected in accordance with international standards should the south vote for independence; 
(5)work with responsible regional and international partners to ensure a stable north-south border and a permanent peace in Sudan, utilizing policy options if parties fail to honor the CPA, especially as it relates to border demarcation pre-referenda; 
(6)continue to utilize diplomats and experts and sustain engagement to support the African Union and United Nations-led negotiations over the post-referendum issues, including working with responsible regional and international partners to assist in making necessary arrangements for a post-2011 peaceful transition, with specific focus on oil and revenue sharing, citizenship, return of refugees and displaced persons, security arrangements along the border, and protection of the rights of minorities, particularly the religious and ethnic minorities historically marginalized; 
(7)utilize diplomats and experts to revitalize the Darfur Peace Process and press the NCP, northern political parties, armed groups, and civil society representatives to address human rights abuses (including gender-based violence) and the ongoing atrocities and displacement in Darfur; 
(8)undertake renewed efforts to define and implement the Administration’s stated Sudan policy of October 2009, including by publicly articulating the benchmarks and related incentives and pressures used by the Administration to gauge progress or backsliding on key provisions of the CPA, including the holding of a free and fair referendum in southern Sudan;  
(9)hold the NCP accountable for its actions given the NCP’s human rights violations and efforts to impede CPA implementation since the announcement of the United States Sudan policy, and the need for the United States to both balance incentives with pressures, by— 
(A)identifying NCP government agencies and officials responsible for particularly severe human rights and religious freedom violations as required under section 402b(2) of the International Religious Freedom Act of 1998 (IRFA), and prohibit those individuals identified under section 402b(2) of IRFA from entry into the United States; 
(B)encouraging multilateral asset freezes on NCP government agencies and travel bans on officials responsible for particularly severe human rights and religious freedom violations; 
(C)continuing to encourage greater multilateral enforcement of the arms embargo set out in the 2004 United Nations Security Council Resolution 1556 and strengthened in the 2005 United Nations Security Council Resolution 1591; 
(D)continuing to encourage multilateral support for efforts to hold accountable Omar al-Bashir and other Sudanese officials accused of genocide, war crimes, or crimes against humanity, recognizing that justice is essential for there to be lasting peace; and 
(E)vigorously advocating on behalf of any credible humanitarian organizations that come under pressure from Khartoum or are at any point expelled from the country, thereby compromising their ability to provide vital services; 
(10)support the Government of Southern Sudan, including through the provision of technical assistance and expertise, in developing its economy, rule of law, and social service and educational infrastructures, improving democratic accountability and human rights, and strengthening reconciliation efforts; and 
(11)unequivocally stand, during this period of preparation and possible transition, with those people of Sudan who share aspirations for a peaceful, prosperous and democratic future.  
 
Lorraine C. Miller,Clerk.
